IN THE UNITEI) STATES DIS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

GLORIA A. JONES _*
v. * Civil No. CCB-18-2301
MARYLAND TRANSIT ADMINISTRATION *

*>i¢**=f=*****>i=>l=>l¢>l<*

MEMORANDUM

Gloria Jones, representing herself, filed suit in this court against the Maryland"l`ransit
Administration (“MTA”) alleging that the MTA failed to accommodate her religious beliefs in
regard to scheduling her work as a bus driver in December 2016 and April 2017.l ` (Compl. at 5, '
ECF No. l). Ms. J ones explains that she was required to use personal or vacation leave and/or have
“misses” on her attendance records on one or more unspecified dates that were, for her, religious
holidays. (Id. at 6, 7). The MTA filed a motion to dismiss or for summary judgment, (Def.’s Mot.
ECF No. 16), with attached affidavits and a copy of the Collective Bargaining Agreement (“CBA”)
applicable to those working as bus drivers for the MTA. Ms. Jones filed an opposition (ECF No.
18).

The record reflects that any issues as to Ms. Jones’s schedule, including days when she
may have had to use personal or vacation leave to accommodate her religious holidays, are the
result of the CBA between the MTA and its drivers. Under the terms of the CBA, bus drivers
select work schedules based on seniority. (See Def.’s Mot. Ex 3 at 10, ECF No. 16-4). Ms. J ones
had less seniority in 2016 and 2017 than other MTA employees, and the MTA could not disregard

seniority under the terms of the CBA.

 

1 Ms. Jones exhausted her complaint with the EEOC, which did not conclude that a violation had been shown.

)

Perrnitting use of other leave days is an acceptable method of accommodating Ms. Jones.
See Trans WorldAirlines, Inc. v. Hardison, 432 U.S. 63, 83 (l977); Harrell v. Donahue, 638 F.3d
975, 980 (Sth Cir. 2011); EEOC v. Firesrone Fibers & Texrz'les Co., 515 F.3d 307, 315-17 (4th
Cir. 2008).

Because Ms. Jones has proffered no evidence to support a violation of Title VII, 42 U.S.C.

§ 2000e er seq., the MTA’s motion will be granted A separate Order follows.

S// /‘j j%

Dat Catherine C. Blake
United States District Judge

